                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at FRANKFORT


CARRIE L. SCHMID,                   )
                                    )
     Plaintiff,                     )             Civil Case No.
                                    )             3:18-cv-60-JMH
v.                                  )
                                    )             FINAL JUDGMENT
NANCY A. BERRYHILL., Acting         )
Commissioner of the Social          )
Security Administration,            )
                                    )
     Defendant.                     )
                                    )

                              ***
     In accordance with Rule 58 of the Federal Rules of Civil

Procedure and pursuant to 42 U.S.C. § 405(g), it is hereby ORDERED

and ADJUDGED as follows:

     (1)   The   administrative   decision   of   the   Commissioner   of

Social Security is AFFIRMED and Judgment is entered in favor of

the Commissioner with respect to all issues raised herein.

     (2)   This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.

     (3)   All issues properly raised herein having been resolved,

this action is DISMISSED and STRICKEN from the Court’s active

docket.

     This the 12th day of March, 2020.
